Citation Nr: 1756288	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 60 percent for diabetes mellitus from April 5, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Drucker, Counsel

INTRODUCTION

The Veteran had active service from September 1984 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  Jurisdiction of the case is with the Muskogee, Oklahoma, RO.

In October 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In July 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2016 decision, the Board denied a rating higher than 20 percent for diabetes mellitus prior to April 5, 2014, granted 20 percent ratings for service-connected diabetic peripheral neuropathy of the right and left upper and lower extremities from September 17, 2013 and a total rating based upon individual unemployability due to service-connected disabilities (TDIU) from February 11, 2008, to January 7, 2010, and denied a temporary total disability rating due to hospitalizations in October and November 2007.  At that time, the Board remanded the matter of entitlement to a rating higher than 60 percent for diabetes mellitus from April 5, 2014, to the AOJ for further development.

In September 2017, the Veteran stated that "[i]n reviewing my case I feel that it should be looked at back to 1995 when disability was first granted." See 9/11/17 VBMS Correspondence.  He appears to raise a claim for an earlier effective date for benefits, but the precise nature of his claim is unclear to the Board.  The matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action to include clarifying the Veteran's intent and providing him with the appropriate claim form to file a new claim for VA benefits.  38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1.  The weight of the medical and lay evidence is against finding that the Veteran's service-connected diabetes mellitus has been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated at any time since April 5, 2014.

2.  Since April 5, 2014, the Veteran's skin disability associated with diabetes mellitus, variously diagnosed as diabetic ulcers and dermatitis, covers at least 5 percent but less than 20 percent of total and exposed body areas with a need to take corticosteroids for less than 6 weeks in the past 12 months.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 60 percent diabetes mellitus from April 5, 2014, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The schedular criteria for a separate 10 percent rating for skin disability due to diabetes mellitus have been met since April 5, 2014.  38 U.S.C. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in July 2008, March 2009, and August 2017, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  

In October 2017, the Veteran's representative provided a waiver of initial AOJ review of relevant evidence added to the claims file after issuance of the May 2017 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2017); 10/30/17 VBMS Correspondence.  Thus, the Board may proceed to consider this evidence.

The purpose of the Board's May 2016 remand was to obtain VA medical records regarding the Veteran's treatment since September 2014 including a May 2015 hospitalization and to schedule him for a VA examination.  There has been substantial compliance with this remand, the Veteran underwent VA examination regarding diabetes mellitus in January 2017 (see 4/18/17 VBMS C&P Exam) and VA medical records dated to September 2017 were obtained including records of his May 2015 hospitalization.

The January 2017 VA examination report regarding diabetes mellitus is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.

There is no indication that the Veteran's claimed diabetes mellitus disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination as to this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

For the foregoing reasons, the Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran's service-connected diabetes mellitus is currently evaluated under Diagnostic Code 7913.  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 60 percent disability rating may be assigned for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent disability rating may be assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

In order for a higher 100 percent rating to be warranted, the evidence would have to establish that the Veteran's service-connected diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The record includes reports of VA examinations performed on April 5, 2014.  See 6/13/14 Legacy Content Documents Manager (LCDM).  The VA diabetes examination report shows that the Veteran's diabetes disability was managed by restricted diet, insulin injection more than once a day, and prescribed oral hypoglycemic.  He did not require regulation of his activities as part of medical management of diabetes.  The Veteran saw his diabetic care provider less than twice a month.  He had two episodes of ketoacidosis that required hospitalization in the past twelve months and no episodes of hypoglycemia that required hospitalization.  The Veteran had progressive unintentional weight loss of 10 percent attributable to diabetes.  Peripheral neuropathy was his only diabetic complication.  Hypertension and skin disorders were also likely due to diabetes.  In an addendum, another examiner opined that the Veteran's hypertension was less likely than not due to or aggravated by diabetes mellitus.  The examiner explained that these were comorbid diagnoses and one was not caused by the other.

The diabetes examiner reported that the Veteran was 69 inches tall and weighed 179 pounds.  The Veteran's weight decreased by 10 percent due to diabetes.  His blood pressure readings were 110/70, 110/73, and 120/70.  The Veteran's general appearance showed findings of cachexia and wasting.  There were signs of malaise present.  There was dry skin to the buttocks with no rash in the groin.  The Veteran had multiple ulceration/punctate of the upper and lower extremities with multiple non-weeping ulcerations on the upper and lower extremities.  There was bowel incontinence.  The examiner reported no rash on current examination.

A VA skin diseases examination report indicates that the Veteran had ulcerations.  He had multiple chronic non healing and slow healing skin lesions on his arms and legs for which he had not required oral or topical medications in the past twelve months.  The Veteran had no debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner remarked that the Veteran had ulcerations of the upper and lower extremities that affected 5 percent of his total exposed body area.  In an addendum, another examiner stated that the Veteran's current diagnosis was diabetic ulcers.  
A VA hypertension examination report shows the Veteran's disability was controlled with medication, reported as Lisinopril, and Metropol twice daily.  It was noted that a recent VA measurement of 200/100 was reported.  He noted having lower extremity swelling approximately twice a week that was treated by his wife with an over-the-counter water pill.  The examiner checked yes to the Veteran having a history of a diastolic blood pressure elevation to predominantly 100 or more and reported that the frequency and severity of diastolic blood pressure elevation was monthly as noted in the above reading.  On current examination, the Veteran's blood pressure readings were 110/70, 110/73, and 120/70.  There was no edema in the lower extremities.  Peripheral pulses were 2+ in the lower extremities.  A chest X-ray showed a heart size within the upper limits of normal and an EKG was normal.

A VA male reproductive system conditions examination report reflects the Veteran's reported history of groin rash that was absent on current examination.  The examiner checked no to the Veteran having erectile dysfunction.

A July 2014 VA primary care record shows the Veteran had diabetes with suboptimal control.  See 11/14/14 VBMS CAPRI (1st set), page 2.  He attributed this to poor appetite that year due to abdominal pain for six to eight months that resolved and he was eating better.  Diet modification was advised. 

The record indicates that, on May 6, 2015, the Veteran was seen in a VA emergency room with reports of uncontrolled nausea, vomiting and malaise for several days.  See 4/25/17 VBMS CAPRI, page 157.  He vomited 75 times and sought treatment because he had hematemesis from retching.  The Veteran had no previous infections reported to set off diabetic ketoacidosis (DKA).  It was noted that he had "NO insulin for last 6 months" and, one week earlier, ran out of his Remeron, Trazodone, and Wellbutrin.  He tried Pepto Bismol and drinking water to help with his nausea/vomiting and had no alcohol because of his vomiting.  The Veteran reported increased urine output and thirst.  His only pain was in the chest area from vomiting.  

The Veteran complained of a sore throat and noted that he had these previous 
symptoms for 8 months last year while in Dallas.  It was noted that the Veteran had two EGDs, a colonoscopy, three computerized tomography scans (CTs), an echocardiogram, and a magnetic resonance image (MRI) of his chest during those 8 months with the symptoms that resolved on their own.  The examiner recorded the Veteran's report that "none of his previous symptoms were related to his diabetes."  The Veteran was supposed to be on 50 units of Lantus and 10 units of Novo log with meals.  He was hospitalized for treatment for four days.  The assessment included diabetic ketoacidosis - complicated type II with consideration for burnout, medical nonadherence, metabolic acidosis, secondary to DKA, and necrobiosis lipoidica.

According to an addendum, the Veteran told a physician that he was very noncompliant with his medications, off his insulin, off all medicines, and did not check his blood sugars.  Id. at 185.  He was never admitted to the hospital for diabetes out of control, but had admissions for alcohol and depression problems.  The Veteran was unable to drink because of his vomiting for the last two days.  He vomited "almost hourly" in the last two days.  The Veteran last drank two days earlier and was drinking ten to fifteen beers a day.  He had no head trauma or headache or loss of consciousness.  The Veteran denied any melena or bright red blood per rectum. He denied any chest pain or shortness of breath to me.  He denied any subjective fever or chills or any documented elevated temperature and had no diarrhea.

This assessment included DKA, alcohol abuse/withdrawal, metabolic acidoisis with compensatory alkalosis, severe noncompliance, and gastritis clinically --some specks of blood in vomitus and dark at times.

A May 8, 2015 nutritional assessment reveals that, on admission it was noted that the Veteran drank ten to fifteen beers a day with a bottle of whiskey every two or three days; subsequent records indicated he drank eight to twenty beers.  He was a patient with excessive alcohol intake.  The nutritionist commented that beer contained carbohydrates and will contribute to the Veteran's uncontrolled diabetes. During assessment, he reported minimal to no appetite; he had excessive emesis, and hematemesis after eating dinner of macaroni and tomatoes.  
The Veteran spoke about diet over the past two years, and could not remember what was wrong with his stomach but felt that this was a problem for him to tolerate intake.  He mentioned his bulimia in conversation and stated that he did not feel like eating.  (The Board notes, parenthetically, that service connection is in effect for bulimia).  The Veteran reported eating minimal bites.  He received no treatment for his eating disorder and had not received counseling for his diabetes.  The Veteran was not aware of the importance of insulin; his understanding was if he was not eating, do not take insulin.  The Veteran was aware that his beers contained carbohydrates.  The nutritionist was unsure if the Veteran fully grasped the amount of effect his alcohol had on his diabetes.

The Veteran had a minimal weight loss of five pounds.  Id.  His skin showed scattered abrasions to the bilateral upper and lower extremities.  The nutritionist concluded that the Veteran met the clinical characteristics to support non-severe (moderate) acute disease/injury related malnutrition.  Id. at 115.  It was noted that the Veteran's malnutrition was related to a history of bulimia nervosa, excessive alcohol intake, minimal weight loss, and poorly controlled diabetes that decreases intake

In August 2015, a VA physician commented that the Veteran was largely non-compliant with diabetic nutrition or medication, or medication in general.  See 10/26/16 VBMS CAPRI, page 463.  The doctor observed that the Veteran seemed to have a significant component of neurosis for which he was to be scheduled with a mental health clinician.

A September 2015 VA primary care note indicates the Veteran's diabetes was well-controlled and his skin was smooth with no lesions.  See 11/14/14 VBMS CAPRI (2nd set), pages 1-2.

A January 2016 diabetic surveillance assessment of the Veteran's right eye showed diabetic retinopathy, moderate nonproliferative diabetic retinopathy (NPDR), and probable macular edema.  See 10/26/16 VBMS CAPRI, page 435.  In his left eye, there was diabetic retinopathy and mild NPDR.

In June 2016, VA hospitalized the Veteran for treatment of alcohol abuse and hypertension.  See 10/26/16 VBMS CAPRI, pages 269-366.

The January 2017 VA diabetes examiner reported that the Veteran's diabetes disability was managed by restricted diet, prescribed oral hypoglycemic agents, and insulin.  There was no required regulation of activities as part of medical management of the Veteran's diabetes and he visited his diabetic care provider less than twice a month.  In the past twelve months, the Veteran was not hospitalized for treatment hypoglycemia.  He had no progressive unintentional weight loss or loss of strength due to diabetes mellitus.  The Veteran's diabetic complications were peripheral neuropathy and retinopathy.  He also had erectile dysfunction, hypertension, skin conditions, and eye conditions other than retinopathy attributable to diabetes mellitus.

On clinical examination, the Veteran was 68 inches tall and weighed 187 pounds.  The three blood pressure readings were 126/80, 126/78, and 126.  He was well developed, well-nourished, and in no acute distress.  There were no signs of malaise present.  Funduscopic examination of the left and right eyes was within normal limits.  Examination of the skin was abnormal: findings showed chronic ulcers on shin of right leg, with no healing for 3 years.  Normal gross inspection of the chest and lungs.  There was no evidence of tenderness on palpation. Respiratory and heart examination findings were not abnormal.  There was 1+ edema of the right lower extremity and trace edema in the left lower extremity.  Peripheral pulses examination findings are within normal limits.  The neurological examination was abnormal; findings showed decreased sensation both feet.  There was no urinary or bowel incontinence.  The examiner noted that the Veteran had chronic skin conditions, non-healing ulcers in legs, neuropathy of both feet, and fell frequently.

A January 2017 VA eye conditions examination report indicates that the Veteran had mild NPDR with macular edema in the left eye and mild NPDR without macular edema in the right eye.  His uncorrected visual acuity for distance was 20/50 in each eye, and his uncorrected visual acuity for near was 20/100, each corrected to 20/40 or better, bilaterally.  An internal eye exam of the macula showed the Veteran had retinal pigment epithelium changes without choroidal neovascularization of the macula and mild thickening.  He did not have a visual field defect.  The Veteran had preoperative cataracts in each eye that did not cause visual impairment or decrease in visual acuity, and retinopathy.  There were no incapacitating episodes attributable to any eye condition in the past twelve months.  The examiner observed that diabetes mellitus caused changes in the retinal vascular supply that led to intra-retinal hemorrhages and macular edema.

A January 2017 VA hypertension examination report indicates that the Veteran took Lisinopril.  Three blood pressure readings taken at the time were 120/66, 118/64, and 110/70.  Funduscopic examination of the eyes was within normal limits and the Veteran's pulse was 78/min.  There was no evidence of jugular venous distention or thyroid enlargement and no carotid bruits.  The heart exam revealed regular rhythm.  There was 1+ edema of the right lower extremity and trace edema in the left lower extremity.  All of the peripheral pulses for the lower extremities were 2+.  A chest X-ray taken at that time showed borderline cardiomegaly, right basilar linear atelectasis or infiltrate, and no acute chest disease. 

A January 2017 VA male reproductive organ conditions examination report indicates the Veteran had erectile dysfunction since 2011 and now had a prostate problem.  There was no renal dysfunction.  The Veteran had voiding dysfunction due to "duentomprostate" that caused urinary frequency with slow stream and hesitancy, but did not require wearing of absorbent material or an appliance.  On examination, the Veteran's penis was normal.

A January 2017 VA skin diseases examination report indicates the Veteran had necrobiosis, diagnosed in 2014.  His symptoms began in 1995 in the groin area and he had open sores on his legs and some parts of his body.  The Veteran indicated that his last hospitalization diagnosed MRSA.  In the past twelve months, the Veteran was treated with Hydroxyzine (oral medication) for itching, and Clobestrol (corticosteroid) for skin inflammation for less than six weeks.  In May 2016, he was treated with cryotherapy and hydrocortisone for itching.  In the last twelve months, the Veteran had two debilitating episodes of urticaria described as pain in his legs that made it difficult to walk.  He had non-debilitating episodes of erythema multiforme, described as tightness in his legs and nonhealing sores that burned and itched.

Examination revealed dermatitis that covered 5 percent to less than 20 percent of the Veteran's exposed and total body areas.  His right lower leg had open, small, multiple sores.  The examiner commented that most of the Veteran's days were affected by no debilitating episodes, with debilitating episodes occurring 3 to 4 times a week.

On July 4, 2017, the Veteran was seen in the VA emergency room for right first and second toe ulcers that he noticed only a couple of days earlier when his foot swelled up.  See 9/22/17 VBMS Medical Treatment Record Government Facility, pages 116, 136.  He thought he stepped on something, but was unsure.  The Veteran had diabetic shoes but did not use them and denied specific trauma.  He noted a 30 pound weight gain over the past month.  The assessment at admission was diabetic foot ulcer with concomitant cellulitis, poorly controlled diabetes mellitus, diabetic neuropathy, 30 pound weight gain with evidence of enlarged heart on X-ray, but no evidence of acute congestive heart failure exacerbation, heavy alcohol abuse and dependency, and non-adherence with medical management.  A physician noted a concern for osteomyelitis on July 5, 2017.  Id. at 119.  The Veteran was hospitalized for four days.

The Veteran initially was advised of the possibility that he had osteomyelitis and that the best treatment would be to amputate the least second, third digit or at least debridement.  Id. at 105.  He did not want any surgical intervention at that time and agreed to long-term antibiotic therapy.  A MRI performed on July 5, 2017, was negative for osteomyelitis.  Id. at 79.  A July 7, 2017, surgical residency note indicates a superficial ulceration of the right lower extremity first and second digits with no intervention planned.  The Veteran was to continue local wound care and may ultimately need amputation at some point if the infection did not respond to conservative measures.  Id. at 52.  

A later-dated July 2017 VA Examination for Housebound Status or Permanent Need for Aid and Attendance indicates that the Veteran's diagnoses included diabetes mellitus, a right foot wound, and peripheral neuropathy.  See 8/10/17 VBMS VA 21-2680 Examination for Housebound Status or Permanent Need for Aid and Attendance.  He was well-nourished, wheel-chair bound, and had a right foot wound with right foot pain.

After a careful review of the evidence, the Board finds that a rating higher than 60 percent is not warranted for the Veteran's service-connected diabetes mellitus at any time since April 5, 2014.  The medical evidence since April 5, 2014, is negative for any loss of strength due to diabetes mellitus.  The April 2014 examiner noted a 10 percent weight loss due to diabetes and the May 2015 hospital records show  malnutrition that was related to a history of bulimia nervosa, excessive alcohol intake, minimal weight loss, and poorly controlled diabetes that decreased intake, but January and July 2017 examiners described the Veteran as well-nourished, and the January 2017 examiner stated that the Veteran was well-developed and in no acute distress, with no signs of malaise present.  The weight of the medical evidence is against a finding that any clinician reported progressive loss of weight due to the Veteran's diabetes disabilities.  

There is also no evidence of at least three hospitalizations per year or weekly visits to a diabetic care provider, and evidence of complications that would be compensable if separately evaluated.  Thus, the criteria for a higher 100 percent disability rating are not met. 38 C.F.R. Â§ 4.119, Diagnostic Code 7913.

The criteria for the 100 percent rating criteria are worded in the conjunctive; hence, that rating is warranted only if each element, including regulation of activities, is present.  Camacho v. Nicholson, 21 Vet App 360 (2007).  Although the evidence establishes that the Veteran has met various criteria for a 100 percent rating under Diagnostic Code 7913 at various points since April 5, 2014, at no time has he met all of the requisite criteria for a 100 percent rating.  Id.  In this regard, the Board acknowledges that the Veteran requires the use of insulin injections twice daily, although he has admittedly been noncompliant with taking the medication, and he has been advised to follow a restricted or special diet, although examiners did not advise him to restrict his physical activities due to his diabetes in records dated since April 5, 2014.  He has had some weight loss attributed to diabetes.
However, none of the other criteria for a 100 percent rating have been met throughout the entire pendency of the claim.  Notably, the medical evidence does not indicate that he requires weekly visits to a diabetic care provider or has had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  The April 2014 examiner reported two episodes of ketoacidosis that required hospitalization in the past twelve months and no episodes of hypoglycemia that required hospitalization.  The Veteran required one hospitalization due to his diabetes in May 2015.  There is no evidence that the Veteran has experienced progressive loss of weight or strength due to diabetes.  There is some evidence of one diabetic complication that warrants a compensable rating, discussed infra.

Service connection and compensable disability evaluations are in effect for peripheral neuropathy of the upper and lower extremities as a complication of diabetes mellitus, as well as for hypertension and bulimia.

The record shows that the Veteran has dermatitis of the jock area and slow healing skin.  The April 2014 examiner noted diabetic ulcers and that the skin disability covered 5 percent of total exposed body area.  The January 2017 examiner reported necrobiosis, diagnosed in 2014, and that the Veteran's skin disorder covered 5 percent but less than 20 percent of total and exposed body areas and was treated with corticosteroids for less than six weeks in the past twelve months.  Such findings warrant a separate 10 percent rating for the skin disability related to the Veteran's service-connected diabetes.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  Osteomyelitis was suspected in July 2017 but not shown on MRI, thus a separate compensable rating for that disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 8000 (2017). 

The record shows that the Veteran also has diabetic retinopathy.  A diabetic surveillance assessment performed in January 2016 showed moderate nonproliferative diabetic retinopathy (NPDR) and probable macular edema in the right eye, and mild NPDR in the left eye.  See 9/22/17 VBMS CAPRI, page 143.  Bilateral retinopathy is rated based on visual impairment under 38 C.F.R. § 4.79, Diagnostic Codes 6026-6080 (2017).  Impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Visual acuity is generally evaluated on the basis of corrected distant vision.  See 38 C.F.R. § 4.76.  To determine the evaluation for visual impairment when there is both decreased visual acuity and visual field defect in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.

A July 2017 optometry record indicates the Veteran's visual acuity was 20/40 in each eye and confrontation fields were full in both eyes.  The assessment was moderate NPDR with macular bilateral edema, bilateral cataracts, dry eyes and presbyopia.  Thus, the record does not show the Veteran has compensable visual impairment attributable to his bilateral retinopathy, and a separate compensable rating is not warranted for the retinopathy.  

The Veteran has erectile dysfunction associated with his service-connected diabetes, however, a separate schedular rating will not be afforded in the absence of compensable symptoms.  It is important to note that he is in receipt of special monthly compensation pursuant to 38 U.S.C. § 1114 (k) (West 2014) on account of loss of use of a creative organ. 

Erectile dysfunction is rated as compensably disabling only where deformity of the penis and loss of erectile power are both present.  38 C.F.R. § 4.119, Diagnostic Code 7522 (2017).  The Board finds that the weight of the medical evidence demonstrates that the Veteran's erectile dysfunction has been noncompensably disabling throughout the period on appeal and, thus, a separate compensable rating is not warranted.

The April 5, 2014 VA examination report shows the Veteran did not have erectile dysfunction.  At the most recent VA examination in January 2017, the Veteran reported erectile dysfunction since 2011 and recently developed a prostate problem.  Examination did not show a penile deformity.  Thus, as the Veteran's erectile dysfunction has not been productive of any penile deformity, a separate compensable rating is not warranted at any time during the period on appeal.

In sum, the Board concludes that the weight of the medical and other evidence does not support a rating in excess of 60 percent for the Veteran's diabetes mellitus.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 49.

The Board further finds that a separate 10 percent disability rating for a skin disability, variously diagnosed as dermatitis and diabetic ulcers, due to diabetes mellitus is warranted since April 5, 2014.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 49.

Finally, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected diabetes mellitus.  Except as provided in this decision; the Board has not found that staged ratings are otherwise warranted.

ORDER

Entitlement to a rating higher than 60 percent for diabetes mellitus from April 5, 2014 is denied.

Entitlement to a separate 10 percent rating for a skin disability due to diabetes from April 5, 2014, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


